Citation Nr: 0946807	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a service connected low back disability.

2.  Entitlement to a compensable disability rating for 
service connected radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California and Honolulu, Hawaii.  
Jurisdiction is currently with the RO in Honolulu, Hawaii.  

The Veteran has submitted additional evidence since his case 
was certified for appeal to the Board, but has waived RO 
review in a November 2009 brief from his representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his service 
connected low back disability and secondary radiculopathy of 
the left lower extremity.  

The Veteran argues that the severity of his current 
disabilities is not adequately reflected by the assigned 
ratings and that he should be afforded a new VA examination 
since the last examination was performed in February 2006.

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As the last VA examination was almost four years 
ago, a remand is warranted to afford the Veteran a new VA 
examination of his low back disability and radiculopathy of 
the left lower extremity.



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination of his low back 
disability and radiculopathy of the left 
lower extremity (if any).  The examiner 
should note any functional impairment 
caused by the Veteran's disabilities, 
including a full description of the 
effects of his disabilities upon his 
ordinary activities, if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

